Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 3, 2017

                                      No. 04-15-00289-CR

                                    Rodney Joe GARRETT,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR3151
                           Honorable Steve Hilbig, Judge Presiding


                                         ORDER
        Appellant has filed a pro se motion requesting a copy of his trial transcripts for purposes
of filing a post-conviction writ of habeas corpus. This court has no jurisdiction over post-
conviction writs of habeas corpus in felony cases. See Tex. Code Crim. Proc. art. 11.07; In re
Coronado, 980 S.W.2d 691, 692 (Tex. App.—San Antonio 1998, orig. proceeding). Post-
conviction writs of habeas corpus are to be filed in the trial court in which the conviction was
obtained, and made returnable to the Court of Criminal Appeals. See Tex. Code Crim. Proc. art.
11.07. In order to obtain a free copy of the record, appellant would need to file a motion in the
trial court in which the conviction was obtained and demonstrate that his claim is not frivolous
and that the record is needed to decide the issues presented. See United States v. MacCollom,
426 U.S. 317, 326 (1976); Escobar v. State, 880 S.W.2d 782, 783 (Tex. App.—Houston [1st
Dist.] 1993, no pet.). Appellant’s motion is DENIED without prejudice to seeking relief in the
proper court.


                                                     _________________________________
                                                     Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of May, 2017.
___________________________________
Keith E. Hottle
Clerk of Court